90 Cal.App.2d 640 (1949)
THE PEOPLE, Respondent,
v.
HARRY FULLER GOOLD, Appellant.
Crim. No. 4308. 
California Court of Appeals. Second Dist., Div. Two.  
Mar. 15, 1949.
 Harry Fuller Goold in pro. per. for Appellant.
 Fred N. Howser, Attorney General, and Elizabeth Miller, Deputy Attorney General, for Respondent.
 WILSON, J.
 On June 18, 1931, an information was filed against defendant charging him with the crime of murder in the first degree. He entered pleas of "not guilty" and "not guilty by reason of insanity." The jury found him guilty as charged and found that he was sane at the time of the commission of the offense. An appeal from the judgment and from the order denying a new trial was affirmed. (People v. Goold, 215 Cal. 763 [12 P.2d 958].)
 [1] On September 14, 1948, defendant filed in the superior court an unverified petition for writ of error coram nobis. The petition was denied and defendant has appealed from the order of denial. In his brief he presents the following grounds for a reversal of the order: (1) The district attorney was *641 guilty of prejudicial misconduct at the trial; (2) the trial court erred in submitting to the jury the question whether or not his confession was made while he was so mentally deficient as to be unable to understand its meaning; (3) the trial court erred in refusing to grant him a trial separate from his codefendants, or to permit a trial on the issue of insanity by a different jury, with his own attorney opening and closing the argument; (4) errors in the instructions to the jury; (5) the evidence of the doctors who testified that he was sane was inherently improbable and unbelievable.
 Since all the grounds stated were reviewable on appeal they are not available to him as reasons for the granting of a petition for a writ of error coram nobis. (People v. Superior Court, 4 Cal.2d 136, 149, 150 [47 P.2d 724]; People v. Black, 114 Cal.App. 468, 470-1 [300 P. 43]; People v. Krout, ante, p. 205 [202 P.2d 635].) In fact all the grounds relied on by defendant were decided adversely to his contention. (215 Cal. 763.)
 Order affirmed.
 Moore, P. J., and McComb, J., concurred.